Citation Nr: 1231548	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-34 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for degenerative joint disease of the right knee higher than 10 percent before December 1, 2005, a rating higher than 20 percent before December 15, 2011, and a rating higher than 30 percent from December 15, 2011. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to May 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The RO has construed the current claim for increase as a new claim filed in December 2005.  The records shows that the RO denied the claim of service connection in March 2004 and the Veteran filed a notice of disagreement in February 2005.  After consideration of additional evidence, in a rating decision in November 2005, the RO granted service connection and assigned an initial rating of 10 percent.  In the rating decision, the RO notified the Veteran that the grant of service connection satisfied the benefit sought on the appeal and considered the appeal closed. 

In December 2005, the Veteran stated that his disability was worse, which the RO developed as the current claim.  As the Veteran had a right to appeal the initial rating of 10 percent and as the notice in rating decision in November 2005, stating that the appeal was closed, may have inadvertently been misleading, the Board has recharacterized the claim as an initial rating claim as stated on the first page of this decision. 

In August 2009 and November 2011, the Board remanded the case to afford the Veteran VA examinations.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


The claim for a total disability rating for compensation based upon individual unemployability on an extraschedular basis is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before December 1, 2005, the right knee disability was manifested by flexion to 120 degrees with pain, but with no additional functional loss due to pain, fatigue, weakness, incoordination, or lack of endurance with repetitive use.

2.  From December 1, 2005 to December 15, 2011, degenerative joint disease of the right knee was manifested by flexion ranging from 20 degrees to 90 degrees with pain, but with no additional functional loss due to pain, fatigue, weakness, incoordination, or lack of endurance with repetitive use.

3.  From December 15, 2011, degenerative joint disease of the right knee more nearly approximates favorable ankylosis in flexion between 10 degrees and 20 degrees.

4.  Before December 15, 2011, the right knee disability was manifested by extension to 5 degrees without additional functional loss due to pain, fatigue, weakness, incoordination, or lack of endurance with repetitive use.

5.  From December 15, 2011, the right knee disability is manifested by extension limited to 10 degrees without additional functional loss due to pain, fatigue, weakness, incoordination, or lack of endurance with repetitive use.

6.  From April 5, 2007, the right knee disability has been manifested by slight recurrent subluxation or lateral instability, but not moderate recurrent subluxation or lateral instability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent before December 1, 2005, for limitation of flexion of the right knee disability had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 71a, Diagnostic Code 5260 (2011).

2.  The criteria for an initial rating higher than 20 percent from December 1, 2005, to December 15, 2011, for limitation of flexion of the right knee disability had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5260, 5261, and 5257 (2011).

3.  From December 15, 2011, the criteria for 40 percent rating have been met.  38 U.S.C.A. §1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5260 (2011).

4.  The criteria for a separate compensable rating before December 15, 2011, for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5261 (2011).

5.  The criteria for an initial rating higher than 10 percent from December 15, 2011, for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5261 (2011).

6.  The criteria for an initial, 10 percent rating from April 5, 2007, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).




7.  The criteria for an initial rating higher than 10 percent since April 5, 2007, for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  





Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in December 2003 on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings for degenerative joint disease of the right knee.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in September 2005, in January 2006, in March 2007, in December 2009, and in December 2011.






As the reports of the VA examinations are based on medical history and describe the disability in sufficient detail in the context of the rating criteria, the Board finds the examinations are adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria 

Separate ratings for a knee disability may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257.  

Degenerative joint disease of the right knee (here after also referred to as a right knee disability) is rated on limitation of flexion under Diagnostic Code 5260, limitation of extension under Diagnostic Code 5261, and subluxation or instability under Diagnostic Code 5257. 

Limitation of flexion under Diagnostic Code 5260 is rated 10 percent with flexion to 45 degrees, flexion to 30 degrees is rated 20 percent, and flexion to 15 degrees, the maximum schedular rating, is rated 30 percent. 

Limitation of extension under Diagnostic Code 5261, is rated noncompensable or zero percent with extension to 5 degrees.  Extension to 10 degrees is rated 10 percent.  Extension to 15 degrees is rated 20 percent rating.  

Subluxation or instability under Diagnostic Code 5257 is rated 10 percent for slight recurrent subluxation or lateral instability.  Moderate recurrent subluxation or lateral instability is rated 20 percent.  


Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40; see DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; see DeLuca at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Significant Facts 

In October 2004, degenerative changes were diagnosed by VA on the basis of X-rays.

On VA examination in September 2005, the Veteran complained of pain with weight bearing, prolonged standing, and walking.  Flare-ups occurred with standing or walking or strenuous activity.  At the time of the examination, the Veteran did not use a cane, crutches, or a brace.  He had not had any episodes of dislocation or subluxation.  He had not missed work because of the disability.




For range of motion, extension was to zero degrees and flexion was to 120 degrees.  There was pain at the extreme ends.  No fatigue, weakness, or lack of endurance was noted and repetition did not increase the loss in the range of motion.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding.  

The VA examiner stated that the Veteran had good weight bearing.  There was no ankylosis or leg shortening.  The diagnosis was residuals of a medial meniscectomy.

On VA examination in January 2006, the Veteran complained of pain, weakness, stiffness, swelling, redness, instability, locking, fatigue, and lack of endurance.  He used pain medication twice a day, which did relieve the pain.  The Veteran used a cane and a brace.  He stated that he had difficulty working as a dishwasher in a restaurant.  The disability did not affect his activities of daily living.

On range of motion with a goniometer, the Veteran hesitated to straighten his knee past 12 degrees of flexion and with minimal movement of knee there was a loud crepitus and pain.  The maximum movement without pain was from 12 degrees to 20 degrees of flexion.  The remaining motion, not recorded in degrees, was with painful.

There was no swelling although the Veteran stated that his knee was swollen one to two days before the examination.  There was no change with repetitive motion.  The VA examiner did note that the Veteran was able to bend the knee further when he was taking off the knee brace.

On VA examination in March 2007, the Veteran stated that he used a brace and a cane.  He stated that he could stand for 15 to 30 minutes, but was unable to walk more than a few yards.  At the time of the examination, the Veteran was not employed.  The VA examiner described the right knee disability as moderately affecting the Veteran's ability to do chores, to shopping, and to recreate.  The right knee disability had a mild effect on travelling and dressing.


Flexion was from 5 to 90 degrees with pain.  Extension was from 5 to 90 degrees with pain.  Besides pain, there was tenderness and grinding.  There was no instability, dislocation, locking, or patellar abnormality.  There was no additional loss with repetition.  The meniscus was described as surgically absent, but otherwise there was no other abnormality.  The Veteran limped favoring his right leg.

On April 5, 2007, a MRI of the right knee showed a tear of the anterior cruciate ligament and the posterior horn of the medial meniscus.  The remaining ligaments and meniscus appeared normal.  Right knee effusion was also seen.  Later that same month, extension and flexion were painful beyond 45 degrees.

In May 2007, flexion was to 45 degrees and extension was full.  The Veteran walked with a stiff gait.  Ligament testing could not be done because the Veteran would not relax the knee.   

In June 2007, a physical therapist noted that the range of motion was within normal limits, but with crepitus.  There was mild anterior instability and a positive McMurrays test.

In May 2008, the Veteran had good range of motion without edema, clubbing, cyanosis, swelling or crepitus. 

On VA examination in December 2009, the Veteran complained of right knee deformity, pain, instability, stiffness, weakness, and decreased speed in joint motion. The Veteran described episodes of locking occurring one to three times a month and recurrent effusion.  He also stated he had severe flare-ups every two to three weeks that lasted three to seven days.  He indicated that he could stand for more than an hour, but no longer than three hours, and that he could walk a quarter of a mile.  The Veteran limped and used a cane to support his weight and he wore a brace.  



On physical examination, there was crepitus, abnormal motion, and guarding of movement.  There was no instability or patellar or meniscal abnormality.  There was obvious right thigh muscle atrophy.  

On the range of motion testing, forward flexion was between 10 and 40 degrees and extension was normal.  There were objective signs of pain, but no additional limitations occurred with repetition.  The Veteran had no ankylosis.  The VA examiner noted guarding by the Veteran when attempting to test for laxity or instability.  The VA examiner observed limited range of motion by the Veteran during the examination beyond the testing recorded.

Although the Veteran at that time was working full time, the VA considered the Veteran's disability to have a significant occupational effect due to decreased mobility, inability to lift and to carry, decreased lower extremity strength, and pain.  As for activities of daily living, the disability had an effect on the Veteran's ability to drive and to participate in sports.  

On VA examination in May 2011, the Veteran complained of pain, instability, stiffness, weakness, incoordination, decreased speed of joint motion, crepitus, and episodes of dislocation several times a year.  He also complained of constant effusions and swelling and that he was unable to stand more than a few minutes and walk more than a few yards.

On physical examination, the Veteran limped while using a cane.  The VA examiner noted tenderness and guarding.  There was no crepitus, instability, or patellar or meniscus abnormality. The range of motion was 5 degrees to 25 degrees.  There was no additional limitation with repetition.  There was muscle atrophy at the mid-quadriceps muscle, which measured 47.5 cm in circumference as compared to 50 cm. on the left.  The VA examiner noted that disability caused problems with lifting and carrying and caused weakness, fatigue, and decreased strength.  It was noted the Veteran had not been employed since December 2010 after suffering a stroke.  


As for activities of daily living, the disability had an effect on the Veteran's ability to drive and to participate in sports or in recreational activity.   The VA examiner stated that he was unable to fully examiner the right knee due to guarding of the knee.  

On VA examination on December 15, 2011, the Veteran stated he had daily episodes of locking, stiffness, and intermittent swelling.  He stated that he was unable to go to work and to negotiate stairs, and that his driving was limited.  Flexion was to 20 degrees with pain beginning at 5 degrees and extension was to 10 degrees.  The VA examiner stated he was unable to perform repetitive testing.  The VA examiner found functional loss due to weakness, excess fatigue, incoordination, pain on movement, and atrophy.  There was a disturbance of locomotion and interference with the Veteran's ability to sit, stand, or bear weight.  Muscle strength was 1 of 5 as opposed to the left, which was 5 of 5.  The VA examiner was unable to test the Veteran for either anterior or posterior instability, but medial-lateral ligament testing was normal.  There was evidence of slight recurrent patellar subluxation or dislocation, joint locking, pain, and effusion.  The VA examiner stated the knee appeared locked and almost in ankylosis, but was not the functional equivalent of a below the knee amputation. 

In statements and in testimony, the Veteran described severe knee pain and that he could not run, bend, stoop, or crawl.   He stated that he had to be careful where he walked, because unevenness of any surface caused his knee to give way.  The Veteran stated that he could not walk up stairs without using a cane and a handrail.  He also stated that he wore a brace full time and the pain sometimes left him unable to walk.

In a statement in June 2011, the Veteran stated that his work had included stair use, which is one reason he terminated his employment.  





Analysis

A Rating before December 2005

On VA examination in September 2005, right knee flexion was limited to 120 degrees with pain at the extreme.  Flexion to 120 degrees with pain does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for a 20 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion. 

While the Veteran did experience pain with flexion, the pain does not raise to the level of functional loss to 30 degrees of flexion, the criterion the next higher rating under Diagnostic Code 5260.  See Mitchell v. Shineski, 25 Vet. App. 32, 43   (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain. 

On VA examination in September 2005, extension was to zero degrees.  Extension to 0 degrees with pain does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§4.40 , 4.45, 4.59, and repetitive motion. 

While the Veteran does experience pain with extension, the pain does not raise to the level of functional loss to 10 degrees of extension, the criterion for a compensable rating under Diagnostic Code 5261.  




See Mitchell at 43 (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain. 

On VA examination in September 2005, the Veteran did not have episodes of dislocation or subluxation.  There was no instability or abnormal movement.
In the absence of evidence of slight recurrent subluxation or lateral instability of the knee, the criterion for a separate, 10 percent rating under Diagnostic Code 5257 were not met.  

On VA examination in September 2005, the diagnosis was residuals of a medial meniscectomy.  Under Diagnostic Code 5259, a 10 percent rating is assigned for surgically removal of a semilunar cartilage that is symptomatic.  Although the right knee is symptomatic, there is no evidence of any symptoms not already covered by Diagnostic Codes 5260, 5261, and 5257, and 38 C.F.R. § 4.59 (painful motion) and to rate the same symptoms under Diagnostic Code 5259 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14.  Stated another way, the Veteran's symptoms of painful motion, loss of motion, instability, and other symptoms are ratable under the other Diagnostic Codes and 38 C.F.R. § 4.59 and a separate rating for a symptomatic meniscectomy would be duplicative or overlapping the other ratings, which is not permissible under 38 C.F.R. § 4.14. 

The assigned rating of 10 percent rating was the minimum compensable rating for a knee disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint). 

For the above reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right knee under Diagnostic Codes 5260, 5261, 5257, and 5259 before December 1, 2005, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


A Rating from December 1, 2005, to December 15, 2011

On VA examination in January 2006, maximum movement without pain was from 12 degrees to 20 degrees of flexion.  On VA examination in March 2007, flexion was from 5 to 90 degrees with pain.  Extension was from 5 degrees with pain.  In May 2007, flexion was to 45 degrees and extension was full.  In June 2007, a physical therapist noted that the range of motion was within normal limits.  In May 2008, the Veteran had good range of motion. On VA examination in December 2009, forward flexion was between 10 and 40 degrees and extension was normal.  On VA examination in May 2011, the range of motion was 5 degrees to 25 degrees.  

Over the six year period from 2005 to 2011, flexion of the knee was variously reported as limited to 20 degrees, 90 degrees, 45 degrees, 40 degrees, and 25 degrees.

Flexion ranging from 20 degrees to 90 degrees with pain does not more nearly approximate or equate to flexion limited to 15 degrees, the criterion for a 30 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

While the Veteran did experience pain with flexion, the pain does not raise to the level of functional loss to 15 degrees of flexion, the criterion the next higher rating under Diagnostic Code 5260.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain. 





Over the six year period from 2005 to 2011, extension of the knee was variously reported as limited to 5 degrees and 0 degrees or normal.  Extension to 5 degrees with pain does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§4.40 , 4.45, 4.59, and repetitive motion. 

While the Veteran does experience pain with extension, the pain does not raise to the level of functional loss to 10 degrees of extension, the criterion for a compensable rating under Diagnostic Code 5261.  See Mitchell at 43 (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain. 

Over the six year period from 2005 to 2011, on VA examination in March 2007, there was no instability, dislocation, or locking.  The meniscus was described as surgically absent, but otherwise there was no other abnormality.  On April 5, 2007, a MRI showed a tear of the anterior cruciate ligament and the posterior horn of the medial meniscus.  The remaining ligaments and meniscus appeared normal.   In June 2007, there was mild anterior instability and a positive McMurrays test.  On VA examination in December 2009, there was no instability or patellar or meniscal abnormality.  There was obvious right thigh muscle atrophy.  The VA examiner noted guarding by the Veteran when attempting to test for laxity or instability.  On VA examination in May 2011, there was no instability or patellar or meniscus abnormality.  

The combination of the MRI finding of a ligament tear and meniscal tear and mild instability equates to slight knee instability for a separate 10 percent rating under Diagnostic Code 5257 from April 5, 2007. 



On VA examinations in December 2009 and in May 2011, there was no instability, but the VA examiner in December 2009 noted guarding by the Veteran when attempting to test for laxity or instability and there was obvious right thigh muscle atrophy due to disuse.  In May 2011, the VA examiner was unable to test for instability.  While instability was not demonstrated, which is not inconsistent with slight instability, but does not more nearly approximate or equate to moderate recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257.   

On April 5, 2007, a MRI showed a tear of the anterior cruciate ligament and the posterior horn of the medial meniscus.  Under Diagnostic Code 5258, a 20 percent rating is assigned for a dislocated meniscus and frequent episodes of locking, pain, and effusion.  Although the right knee is symptomatic, there is no evidence of any symptoms not already covered by Diagnostic Codes 5260, 5261, and 5257, and 38 C.F.R. § 4.59 (painful motion) and to rate the same symptoms under Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14.  Stated another way, the Veteran's symptoms of painful motion, limited flexion and extension, and instability are ratable under the other Diagnostic Codes and 38 C.F.R. § 4.59 and a separate rating for a symptomatic meniscus would be duplicative or overlapping the other ratings, which is not permissible under 38 C.F.R. § 4.14.  Also, while the Veteran would be entitled to the higher of the two ratings, the rating for the knee under Diagnostic Codes 5260, 5261, and 5257, at this junction would be 30 percent and under Diagnostic Code 5258 only 20 percent.  And the rating does not change, applying Diagnostic Code 5259 as explained previously. 

For the above reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the right knee under Diagnostic Codes 5260 and 5261 and 5258 from December 1, 2005, to December 15, 2011, and the 
benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The record does support a separate 10 percent rating under Diagnostic Code 5257 from April 5, 2007, but not before and not after April 5, 2007. 



Rating from December 15, 20 11

From December 15, 2011, the right knee disability is rated 30 percent for limitation of flexion, which is the maximum schedular rating under Diagnostic Code 5260.  

A higher rating is potentially applicable with ankylosis of the knee in flexion between 10 degrees and 20 degrees under Diagnostic Code 5256.  On VA examination in December 2011, flexion was limited to 20 degrees and the VA examiner stated the knee appeared to be in a locked or ankylosed position. The finding more nearly approximates ankylosis of the knee in flexion between 10 degrees and 20 degrees under Diagnostic Code 5256, warranting a 40 percent rating in lieu of the 30 percent under Diagnostic Code 5260.  As flexion was not limited to between 20 degrees and 45 degrees the criterion of the next higher rating under Diagnostic Code 5256 has not been met. 

On VA examination in December 2011, extension was to 10 degrees.  Extension to 10 degrees with pain does not more nearly approximate or equate to extension to 15 degrees, the criterion for a 20 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§4.40 , 4.45, 4.59, and repetitive motion.

On VA examination on December 2011, the VA examiner was unable to test the Veteran for either anterior or posterior instability, but medial-lateral ligament testing was normal.  There was evidence of slight recurrent patellar subluxation or dislocation, joint locking, pain, and effusion, which does not more nearly approximate or equate to moderate recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257.   





As for Diagnostic Codes 5258 and 5259 as previously explained, the manifestations of any meniscal symptomatology, if evaluated separately, would not afford the Veteran a higher rating or separate rating.  As pain, limitation of flexion, limitation of extension, are instability have already been rated under Diagnostic Codes 5260, 5261, and 5257, and to separately rate the same symptoms and limitations of functions under Diagnostic Codes 5258 and 5259 would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

In statements and in testimony, the Veteran described severe knee pain and that he could not run, bend, stoop, or crawl.   He stated that he had to be careful where he walked, because unevenness of any surface caused his knee to give way.  The Veteran stated that he could not walk up stairs without using a cane and a handrail.  He also stated that he wore a brace full time and the pain sometimes left him unable to walk.

The Veteran has disagreed with the findings on examinations as to instability.  In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

While the Veteran is competent to describe instability, the functional impairment resulting for instability can be measured by physical examination and by testing of the ligaments, which has been done on several occasions during the course of the appeal.  As previously explained the objective findings do not support higher staged ratings than already assigned.  In weighing the Veteran's subjective complaints of against the findings of VA examinations, which have been consistent over the six years of the appeal, the Board places greater probative value on the reports of VA examinations.





For the above reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right knee under Diagnostic Codes 5261 and 5257, also considering Diagnostic Codes 5258 and 5259, from December 15, 2011, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The record does support a 40 percent rating under Diagnostic Code 5256 for ankylosis, in lieu of the 30 percent rating for limitation of flexion, but higher from December 15, 2011. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).






Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability in terms of limitation of flexion and extension, instability, an absent meniscus or a symptomatic meniscus, which is encompassed by the Rating Schedule under Diagnostic Codes 5256, 5261, 5257, 5258, 5259 and the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.


ORDER

An initial rating higher than 10 percent for limitation of flexion of the right knee before December 1, 2005, is denied.  An initial rating higher than 20 percent for limitation of flexion of the right knee between December 1, 2005, and December 15, 2011, is denied.

An initial rating of 40 percent for ankylosis in flexion of the right knee from December 15, 2011, subject to the law and regulations, governing a monetary award. 

An initial compensable rating for limitation of extension of the right knee before December 15, 2011, is denied.  An initial rating higher than 10 percent for limitation of extension of the right knee from December 15, 2011, is denied.  

An initial rating for instability of the right knee before April 5, 2007, is denied.

An initial rating higher than 10 percent for instability, but not higher, since April 5, 2007, is granted, subject to the law and regulations, governing a monetary award. 


REMAND

The claim for a total disability rating for compensation based on individual unemployability is raised by the Veteran as he has stated that he is unemployed due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  

As the claim has not been initially adjudicated by the RO, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual on an extraschedular basis.

2.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.  

3.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


